Order filed July 10, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00384-CV
                                   ____________

     MIDTOWN PARK DEVELOPMENT LTD, PAUL T. YOUNG AND
                  HORIZON 2003, LLC, Appellants

                                        V.

                             LOUIS F. GOZA, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-0010

                                   ORDER
      Appellants’ briefs were due June 22, 2018. No brief or motion for extension
of time has been filed.

      Unless appellants file a brief with this court on or before July 25, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM